DETAILED ACTION
This office action is in response to the application filed on 9/19/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In regards to claim 14, line 4, it appears that “an anode end of the diode” should be “an anode end of each diode”.  
In regards to claim 14, line 4, it appears that “the input end” should be “an input end”.  
In regards to claim 14, line 4, it appears that “a cathode end of the diode” should be “a cathode end of each diode”. 
 In regards to claim 14, line 4, it appears that “the output end” should be “an output end”.  


Allowable Subject Matter
Claims 1-13 and 15 are allowed.
Claim 14 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...an auxiliary capacitor, a first end of the auxiliary capacitor being coupled to the control circuit to receive the pulsating voltage, and a second end of the auxiliary capacitor being configured to provide a first voltage; and a first switching circuit, a first end of the first switching circuit being coupled to the second end of the auxiliary capacitor to receive the first voltage, a control end of the first switching circuit being coupled to the control circuit to receive the control signal, and the first switching circuit transmitting the first voltage to a second end of the first switching circuit in response to the control signal; and a power conversion circuit, coupled to the second end of the first switching circuit to receive the first voltage, and configured to convert the first voltage to an output voltage for supplying power to a load, wherein when the first switching circuit is switched to an on state in response to the control signal, the auxiliary capacitor is configured to reduce an input inrush current from the AC power source.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yanagawa; Yoshimitsu et al., US 10444031, discloses a sensor device.

Hanafusa; Koichi et al., US 5859757, discloses an output driving circuit for use in DC stabilized power supply circuit.
James; John J, US 8755161, discloses an overvoltage protection circuit with self-biased latch.
Peng; Xiao-Zhan et al., US 8493701, discloses an overvoltage protection circuit.
Hanzawa; Keiji et al., US 6538866, discloses a circuit for protecting a load from an overvoltage.
Nishikawa; Mutsuo et al., US 7274543, discloses an over-voltage protection circuit.
Sano; Naoto et al., US 6538492, discloses a power supply, electronic device using the same, and output.
Yoshida; Hiroshi et al., US 20210075312, discloses a power source input circuit and inverter-integrated electric compressor for vehicle comprising said circuit.
Ishihara; Yugo, US 20200227911, discloses a chromatograph apparatus and load switch circuit.
Langer; Tamir, US 10615593, discloses an inrush current limit circuitry and method.
Cole; Steven W., US 6335654, discloses an inrush current control circuit.
Zhu; Xiqun et al., US 20200067305, discloses a hot swap inrush current limiter circuit.
Hurwitz; Jonathan Ephraim David et al., US 20180212531, discloses a power conversion system with energy harvesting.
Koshy; Nishil Thomas, US 20130223117, discloses a power supply system.
This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838